                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   JUAN FLORES-MENDEZ and AMBER
                                       COLLINS
                                  12                                                           No. C 20-04929 WHA
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13
                                               v.
                                  14                                                           ORDER RE MOTIONS TO
                                       ZOOSK, INC. and SPARK NETWORKS, SE,                     DISMISS AND REQUEST FOR
                                  15                                                           DISCOVERY
                                                      Defendants.
                                  16

                                  17
                                                                             INTRODUCTION
                                  18
                                            In this putative class action by data-breach victims, defendants move to dismiss for failure
                                  19
                                       to state a claim on which relief can be granted. Additionally, a Germany-based defendant
                                  20
                                       moves to dismiss for lack of personal jurisdiction. For the following reasons, the motions are
                                  21
                                       GRANTED IN PART AND DENIED IN PART.
                                  22
                                                                               STATEMENT
                                  23
                                            According to the first amended complaint, defendant Zoosk, Inc., runs a free dating
                                  24
                                       platform. Spark Networks, SE, is Zoosk’s parent company; Spark acquired it in 2019. Upon
                                  25
                                       sign-up for Zoosk’s dating site, singles must enter personal information. The complaint defines
                                  26
                                       personal information as a limited universe of financial, email, identity, address, birthdate, and
                                  27
                                       similar information. Zoosk is allegedly free of charge to use, but users can opt to pay for
                                  28
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 2 of 8




                                   1   additional features. Plaintiffs, California residents, used defendant Zoosk’s online

                                   2   matchmaking platform during the relevant period. Plaintiff Juan Flores-Mendez joined the

                                   3   dating platform in “2015 or 2016” and his membership was active in early 2020 when the

                                   4   events giving rise to this suit occurred. Per the amended complaint, Flores-Mendez disclosed

                                   5   his personal information to Zoosk when he joined the platform. Amber Collins similarly joined

                                   6   “in or about 2016,” shared personal information to set up a profile, and remained active through

                                   7   early 2020. No other facts differentiate plaintiffs’ claims.

                                   8         Parties agree that Zoosk maintains its headquarters in San Francisco. Spark maintains its

                                   9   principal business office in Berlin. The amended complaint alleges personal jurisdiction over

                                  10   both defendants because of their “continuous and systematic contacts with” California, because

                                  11   they “conduct substantial business in” California, and because the events arise out of

                                  12   “[d]efendants’ connection with the District” (Amd. Compl. ¶¶ 2, 3, 18, 19, 23, 32, 33, 35).
Northern District of California
 United States District Court




                                  13         In addition, the amended complaint states that Spark maintains an office in California. A

                                  14   declaration by Spark’s general counsel, Gitte Bendzulla, declares that Spark does not operate

                                  15   offices in California; instead, Spark’s contacts with the district are limited to secondary ones

                                  16   through its subsidiaries. The subsidiaries allegedly include other dating applications operating

                                  17   in the state. Spark declares that one of these (not Spark) runs an office in the state and that its

                                  18   own contact with California is limited to revenue collection and serving residents via subsidiary

                                  19   dating platforms. The subsidiaries serve residents of California at a rate roughly proportional

                                  20   by population to residents of other states. Spark denies targeting ads to California. The

                                  21   complaint alleges that Spark “owned and operated” Zoosk before, during, and after the period

                                  22   of the breach. It alleges that Spark’s other dating-site subsidiaries share a “common database”

                                  23   with Zoosk under Spark’s umbrella. Spark responds that it does not provide the centralized

                                  24   services. It states that another of its subsidiaries provides centralized marketing to all other

                                  25   subsidiary dating applications (Bendzulla Decl. ¶¶ 4–17, Amd. Compl ¶¶ 2, 3, 18, 19, 23, 32,

                                  26   33, 35).

                                  27         In early 2020, according to the amended complaint, hackers styling themselves

                                  28   “ShinyHunters,” plundered data from 30 million Zoosk users. Defendant Zoosk allegedly
                                                                                        2
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 3 of 8




                                   1   learned of this in May 2020. It sent notices to its users allegedly 22 days after learning of the

                                   2   breach. Both plaintiffs purportedly received notices of the hack at the end of May or beginning

                                   3   of June 2020. The amended complaint explains that Zoosk, at present, claims to use multi-

                                   4   factor authentication and other security features thus rendering its systems safe, but the

                                   5   complaint in its request for a declaratory judgment calls this “unverified” (Amd. Compl. ¶¶ 7,

                                   6   13, 14, 80, 95).

                                   7        After defendants filed initial motions to dismiss, plaintiffs filed the first amended

                                   8   complaint in October 2020. The instant motions to dismiss, accompanied by declarations and

                                   9   extraneous documents supplementing the issue of personal jurisdiction, followed. This order

                                  10   follows full briefing and oral argument (telephonic due to COVID-19).

                                  11                                             ANALYSIS

                                  12        1.      PERSONAL JURISDICTION.
Northern District of California
 United States District Court




                                  13        Defendant Spark challenges personal jurisdiction under Rule 12(b)(2). Zoosk does not.

                                  14   The basic dispute relates to Spark’s connections to personal jurisdiction and Spark’s degree of

                                  15   control over Zoosk.

                                  16        It seems undisputed that the headquarters for Spark lies in Germany. Parties present

                                  17   conflicting information (all either declared or supported by affidavit) about whether Spark had a

                                  18   physical presence in the district during the relevant period. The amended complaint contains

                                  19   allegations suggesting additional connections between Spark and California, through Spark’s

                                  20   “operation” of Zoosk and targeting of the California market. Spark’s sworn declaration

                                  21   articulates the substantial separation between the companies, rebutting the notion that Spark ran

                                  22   Zoosk.

                                  23        Plaintiffs attempt to rebut Spark’s representations through other extraneous documents.

                                  24   For example, in September 30, 2019, open letter to shareholders, Spark disclosed that it was

                                  25   “integrat[ing] efforts at Zoosk,” “consolidate[ing] our marketing teams and technology efforts,”

                                  26   and allowing [them] to reduce “shed more than two-thirds of the San Francisco headcount by

                                  27   year end” (Grombacher Decl. Exh. E at 2). In its investor presentation in fall 2020, Spark

                                  28   disclosed that the “Zoosk acquisition has provided strong marketing synergies resulting in
                                                                                       3
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 4 of 8




                                   1   numerous cost-saving initiatives” and that a goal for 2020 was the, “the timing of the

                                   2   integration of the Zoosk technology function” (Grombacher Decl. Exh. D at 2). Spark has

                                   3   contested this representation, declaring that the quoted San Francisco office belonged to a

                                   4   different subsidiary, not Spark itself, that that “Spark Network” refers to Spark’s web of

                                   5   subsidiaries, not Spark the parent company, and that one of its subsidiaries runs all centralized

                                   6   services (See also Bendzulla Decl. ¶¶ 4–17, Amd. Compl. ¶¶ 2, 3, 18, 19, 23, 32, 33, 35).

                                   7        Discovery is warranted to resolve these disputes. Defendants must cooperate with

                                   8   expedited discovery on pain of adverse inferences. Plaintiffs will be allowed discovery on the

                                   9   issue of jurisdiction (both specific and general), including with respect to their alter-ego theory.

                                  10   Plaintiffs may take up to three depositions of seven hours each and may have up to 12 narrowly-

                                  11   drawn and reasonable document requests. Plaintiffs will have until APRIL 1, 2021, AT NOON to

                                  12   complete this discovery and submit a supplemental brief. Defendants will have seven days
Northern District of California
 United States District Court




                                  13   from the date of the supplemental brief to respond.

                                  14        2.       RULE 12(b)(6).
                                  15         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

                                  16   factual matter, accepted as true, to state a claim for relief that is plausible on its face. See

                                  17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when there are

                                  18   sufficient factual allegations to draw a reasonable inference that defendants are liable for the

                                  19   misconduct alleged. While a court must take all of the factual allegations in the complaint as

                                  20   true, it is “not bound to accept as true a legal conclusion couched as a factual allegation.” Bell

                                  21   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  22                 A.      NEGLIGENCE.
                                  23         To state a claim for negligence in California, a plaintiff must establish a duty, a breach of

                                  24   duty, proximate cause, and damages. See Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009).

                                  25         Both parties devote considerable time to the question of a “special relationship” between

                                  26   plaintiffs and Zoosk, which is necessary to overcome California’s economic loss doctrine. The

                                  27   “special relationship” allows for recovery of purely economic losses despite the general rule

                                  28   that such pure losses are not recoverable in tort. Seely v. White Motor Co., 63 Cal. 2d 9, 16–17
                                                                                         4
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 5 of 8




                                   1   (1965). Put simply, “the economic loss rule prevent[s] the law of contract and the law of tort

                                   2   from dissolving one into the other.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979,

                                   3   988 (2004) (quotation marks omitted). The rule serves to “limit liability in commercial

                                   4   activities that negligently or inadvertently go awry.” Id. at 991 n.7.

                                   5        Defendants argue that the economic loss rule bars plaintiffs’ negligence claim under the

                                   6   “duty” prong: “Because the [first amended complaint] does not adequately plead a special

                                   7   relationship between Zoosk and its users, Plaintiffs cannot establish that Zoosk owed them a

                                   8   duty to protect their information” (Mot. at 5). Defendants either misread or misrepresent the

                                   9   law on point. The “special relationship” question only emerges with respect to the economic

                                  10   loss doctrine, and all of defendants’ cited cases say as much. See Kalitta Air, L.L.C. v. Cent.

                                  11   Texas Airborne Sys., Inc., 315 F. App'x 603, 605 (9th Cir. 2008), quoting J'Aire Corp. v.

                                  12   Gregory, 24 Cal.3d 799, 804 (1979) (discussing the exceptions to the general prohibition in tort
Northern District of California
 United States District Court




                                  13   on pure economic recovery); In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,

                                  14   996 F. Supp. 2d 942, 966 (S.D. Cal. 2014), order corrected, No. 11MD2258 AJB (MDD), 2014

                                  15   WL 12603117 (S.D. Cal. Feb. 10, 2014) (Judge Anthony J. Battaglia) (finding a duty of care

                                  16   but no special relationship that overcame the economic loss doctrine).

                                  17        Nevertheless, to the extent that Zoosk argues that the economic loss rule bars plaintiffs’

                                  18   negligence claim, this order considers it. Generally, purely economic losses are not recoverable

                                  19   in tort. See Seely v. White Motor Co., 63 Cal. 2d 9, 16–17 (1965). Put simply, “the economic

                                  20   loss rule prevent[s] the law of contract and the law of tort from dissolving one into the other.”

                                  21   Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004) (internal quotation

                                  22   omitted). The rule serves to “limit liability in commercial activities that negligently or

                                  23   inadvertently go awry.” Id. at 991 n.7. If plaintiffs’ harms were purely economic, this order

                                  24   would be required to reach the question of whether any exception, such as a “special

                                  25   relationship,” exists. J'Aire Corp., supra, 24 Cal.3d at 804 (six-factor test for special

                                  26   relationship that can overcome the economic loss doctrine). No need.

                                  27        Plaintiffs allege their loss of time, risk of embarrassment, and enlarged risk of identity

                                  28   theft as harms and so do not allege pure economic loss. In Dugas v. Starwood Hotels & Resorts
                                                                                        5
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 6 of 8




                                   1   Worldwide, Inc., Case No.: 3:16-cv-00014-GPC-BLM, 2016 WL 6523428, at *12 (S.D. Cal.

                                   2   Nov. 3, 2016) (Judge Gonzalo P. Curiel), a district court did find that the economic loss

                                   3   doctrine barred a negligence claim. The victims of a data breach had alleged costs related to

                                   4   breached credit card information. A subsequent decision is more analogous to our facts. Stasi

                                   5   v. Inmediata Health Grp. Corp., No. 19-CV-2353 JM (LL), 2020 WL 6799437, at *7 (S.D. Cal.

                                   6   Nov. 19, 2020) (Judge Jeffrey T. Miller), held that data breach plaintiffs did not plead an

                                   7   economic injury because the loss was not based upon “the ‘costs’ of their lost time and lost

                                   8   productivity.” See also In re Solara Med. Supplies, LLC Customer Data Sec. Breach Litig., No.

                                   9   3:19-CV-2284-H-KSC, 2020 WL 2214152, at *4 (S.D. Cal. May 7, 2020) (Judge Marilyn L.

                                  10   Huff). Plaintiffs allege they lost time responding to the breach and suffered from increased

                                  11   anxiety. They do not allege purely economic losses and the economic loss rule therefore does

                                  12   not apply.
Northern District of California
 United States District Court




                                  13        This order returns now to the elements of a negligence claim.

                                  14        First, plaintiffs Flores-Mendez and Collins have plausibly pled a duty of care. A dating

                                  15   app contains sensitive information about sexual preferences, which means that a hack and

                                  16   subsequent use of the private information could plausibly lead to blackmail and embarrassment.

                                  17   From an incentives standpoint, to hold that Zoosk has no duty of care would suggest that

                                  18   companies may profit off users’ data while cutting corners on privacy. As such, the duty of care

                                  19   is adequately alleged.

                                  20        Second, virtually all of the details that defendants insist on are in possession of the

                                  21   defendants, and not in possession of plaintiff. It is unreasonable for defendant to insist that the

                                  22   details be laid out in the initial complaint. The common law doctrine of res ipsa loquitur has

                                  23   some application here. The consuming public has come to believe that the internet companies,

                                  24   which take in their private information, have taken adequate security steps to protect the

                                  25   security of that information from any and all hackers or interventions. The ordinary consumer,

                                  26   however, has no clue what internet companies’ security steps are. There would be no way for

                                  27   users to know what security steps were actually in place. Therefore, when a breach occurs, the

                                  28
                                                                                       6
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 7 of 8




                                   1   thing speaks for itself. The breach would not have occurred but for inadequate security

                                   2   measures, or so it can be reasonably inferred at the pleadings stage.

                                   3        Third, proximate cause is plain.

                                   4        Fourth, plaintiffs adequately allege damages in the form of a heightened risk of future

                                   5   identity theft, loss of privacy with respect to highly sensitive information, loss of time, and risk

                                   6   of embarrassment. This is surely enough to justify our plaintiffs taking discovery from Zoosk

                                   7   to determine exactly what security measures were in place and how the breach occurred.

                                   8        3.      SECTION 17200.
                                   9        To establish the right to sue under Section 17200, plaintiffs must show that they

                                  10   personally lost money or property “as a result of the unfair competition.” Cal. Bus. & Prof.

                                  11   Code § 17204; Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 330 (2011).

                                  12        So far, plaintiffs have alleged a loss of privacy, heightened risk of future identity theft,
Northern District of California
 United States District Court




                                  13   loss of time, and anxiety. They do not, for example, allege that they had to buy credit-

                                  14   monitoring services, nor do they adequately allege the value of their time in terms of

                                  15   opportunity cost.

                                  16        Plaintiffs have not alleged a right to sue under Section 17200.

                                  17        4.      DECLARATORY JUDGMENT.
                                  18        Plaintiffs seek a declaratory judgment that Zoos’s existing security measures do not

                                  19   comply with its obligations to provide adequate security and duties of care to plaintiffs’

                                  20   personal identifiable information. A dispute exists as to what, if any, continued risk plaintiffs

                                  21   and similarly-situated Zoosk users face. Dismissal of the declaratory judgment relief would be

                                  22   premature here.

                                  23        5.      CALIFORNIA CONSUMER PRIVACY ACT.
                                  24        Plaintiffs have agreed to dismiss their CCPA claim without prejudice. The Rule 12(b)(6)

                                  25   motion with respect to this claim is DENIED AS MOOT.

                                  26        Plaintiffs may have leave to amend with respect to all claims above.

                                  27

                                  28
                                                                                        7
                                        Case 3:20-cv-04929-WHA Document 61 Filed 01/30/21 Page 8 of 8




                                   1                                        CONCLUSION

                                   2        For the foregoing reasons, defendant Spark’s Rule 12(b)(2) motion to dismiss the

                                   3   amended complaint is HELD IN ABEYANCE. Plaintiffs’ request for discovery on personal

                                   4   jurisdiction as to defendant Spark is GRANTED. Defendant Zoosk’s motion to dismiss is

                                   5   DENIED IN PART AND GRANTED IN PART. The motion for a declaratory judgment is DENIED.

                                   6

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: January 30, 2021.

                                  10

                                  11
                                                                                           WILLIAM ALSUP
                                  12                                                       UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    8
